                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:18-CR-318-FL-1


 UNITED STATES OF AMERICA,                       )
                                                 )
       v.                                        )
                                                 )                       ORDER
 BRANDON MARQUIS JENNINGS,                       )
                                                 )
                       Defendant.                )



       This matter came before the court for hearing this date on defense counsel’s motion to

withdraw, which motion was denied. Of its own initiative, pursuant to notice earlier given, the court

also took up and considered competency issues regarding defendant Brandon Marquis Jennings, who

asserts his official name to be Mustafa Beezy Bey, a member of the “Moorish divine and national

movement of the world.” (See, e.g., DE 25-1).

       Under 18 U.S.C. § 4241, the court shall order a competency hearing on its own motion, “if

there is reasonable cause to believe that the defendant may presently be suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is unable to understand

the nature and consequences of the proceedings against him or to assist properly in his defense.”

Prior to the date set for hearing, “the court may order that a psychiatric or psychological examination

of the defendant be conducted, and that a psychiatric or psychological report be filed with the court,

pursuant to the provision of [18 U.S.C. § 4247(b) and (c)]. Id. § 4241(b). At hearing, defendant

must be represented by counsel. Id. § 4247(d).

       A psychiatric or psychological examination conducted prior to a competency hearing must

be conducted by a licensed or certified psychiatrist or psychologist. Id. § 4247(b). A copy of any
report prepared must be provided to the court, counsel for defendant, and counsel for the government

and include the information listed in 18 U.S.C. § 4247(c)(1)–(4). Id. § 4247(c).

        If at hearing the court finds by a preponderance of the evidence that defendant presently is

“suffering from a mental disease or defect rendering him mentally incompetent . . . the court shall

commit the defendant to the custody of the Attorney General.” Id. § 4241(d). The Attorney General

shall then hospitalize defendant in an appropriate facility for a reasonable time not to exceed four

months or, if the court finds there is a substantial probability that defendant will attain capacity to

proceed within an additional period of time, the Attorney General may hospitalize defendant for the

duration of that additional period. Id.

        When the director of the facility where defendant is hospitalized determines that defendant

has recovered such that he is able to understand the nature and consequences of the proceedings

against him and to assist properly in his defendant, the direct must file a certificate to that effect with

the clerk. Id. § 4241(e). Upon receipt of that certificate, the court must hold another competency

hearing, where defendant must be represented by counsel. Id. If the court finds at that hearing that

defendant is competent to proceed, the court may set a date for trial. Id.

        Based on defendant’s filings, arguments presented by defense counsel and the government,

and the court’s own view of defendant’s behavior in hearing, the court finds reasonable cause to

believe that the defendant may presently be suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense.

        Accordingly, it is hereby ORDERED:

        1.      That the defendant be examined by at least one qualified psychiatrist or psychologist


                                                    2
under the provisions of 18 U.S.C. § 4241 to determine the mental competency of the defendant to

proceed with sentencing. The examining psychiatrist or psychologist shall prepare a written report

containing the information designated in 18 U.S.C. § 4247(c).

       2.      That the examination occur at Federal Correctional Complex, Butner. The examining

psychiatrist or psychologist is DIRECTED to complete the report in a timely fashion.

       3.      That the psychiatric or psychological reports shall be filed with the court, with copies

provided to counsel for the defendant and the attorney for the Government. Said reports shall

comply with 18 U.S.C. § 4247.

       4.      That a certified copy of this order and the court’s order entered October 18, 2018,

shall be delivered to the examining psychiatrist or psychologist.

       5.      That the defendant’s psychiatric or psychological expert, if any, be allowed

reasonable access to examine the defendant while he is likewise examined according to this order.

       6.      That the ends of justice served by this order outweigh the interests of the public and

the defendant in a speedy trial. The period of delay resulting from this order is therefore to be

excluded from the calculation of speedy trial time pursuant to 18 U.S.C. § 3161(h)(8)(A).

       The Clerk of Court is DIRECTED, upon completion of the psychiatric examination and the

filing of the reports, to schedule a hearing in this matter at which time the court will determine the

mental competency of the defendant. 18 U.S.C. § 4241.

       SO ORDERED, this the26th day of October, 2018.

                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  3
